 
AMENDED AND RESTATED AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS
AND ASSUMPTION OF OBLIGATIONS
 
This Amended and Restated Agreement of Conveyance, Transfer and Assignment of
Assets and Assumption of Obligations (“Amended and Restated Transfer and
Assumption Agreement”) is made as of September 29, 2011, by and between
BULL FROG HOLDING, INC., a Nevada corporation (a/k/a Bullfrog Holdings, Inc.)
(“BHI”), with an address of #320 – 1111 West Hastings Street, Vancouver, British
Columbia, Canada, V6E 2J3, NPX METALS, INC., a Nevada corporation (“NPX” and
collectively with BHI, “Assignor”), with an address of 3266 West Galveston Road,
#107, Apache Junction, Arizona 85220, and STANDARD GOLD CORP., a Nevada
corporation, with an address of 897 Quail Run Drive, Grand Junction, Colorado
81505 (“Assignee”).  NPX, BHI, and Assignee, are sometimes referred to herein
each as a party, or together as the parties.
 
WHEREAS, Assignor and Assignee entered into that certain Agreement of
Conveyance, Transfer and Assignment of Assets and Assumption of Obligations
dated January 30, 2010 (the “Original Agreement”, as amended by that certain
Amendatory Agreement dated October 21, 2010 (the “Amended Agreement”) (the
Original Agreement, together with the Amended Agreement, is referred to herein
as the “Transfer and Assumption Agreement”);
 
WHEREAS, Assignor and Assignee desire to amend and restate the Transfer and
Assumption Agreement in its entirety as set forth herein;
 
WHEREAS, NPX and BHI each own a 90% and 10% interest, respectively, in the
“Bullfrog Project” assets, as set forth on Exhibit “A” attached hereto
(collectively, the “Assets”); and
 
WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, 100% interest in the Assets, free and
clear of all liens, claims, encumbrances and liabilities (except as provided in
Section 2 hereof), and in connection therewith, Assignee has agreed to assume
certain of the liabilities of Assignor relating to the Assets, on the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
Section 1.                      Assignment and Sale.
 
1.1.           Assignment of Assets.  For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by Assignor, Assignor does
hereby assign, grant, bargain, sell, convey, transfer and deliver to Assignee,
and its successors and assigns, all of Assignor’s right, title and interest in,
to and under the Assets, including all information and materials of any kind
whatsoever (including both title and technical information) as provided for and
conveyed to NPX by that certain Second Amendment to Mining Venture Agreement
dated October 1, 2008 between NPX, Liberty Star Uranium & Metals Corp., and JABA
US, Inc. relating to the Beatty Project and the Area of Mutual Interest as
defined therein and any information and materials received or obtained
thereafter.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           Closing.  The initial purchase and sale of Assignor’s interest in
the Assets took place at a closing (the “Closing”) held at the law office of
Sichenzia Ross Friedman & Ference LLP where Assignor received 3,000,000 shares
of common stock, par value $0.0001 per share, of Assignee.  Notwithstanding any
provisions pursuant to the Transfer and Assumption Agreement to the contrary,
Assignor shall not be entitled to receive any additional cash payments or shares
of common stock of Assignee pursuant to the provisions of this Amended and
Restated Transfer and Assumption Agreement.
 
1.3           Additional Consideration.  Following the Closing, Assignee agrees
to grant BHI a 3% Net Smelter Return on the Assets calculated and payable in
accordance with Exhibit 1(c) of the Amended Agreement, provided however, in the
event that BHI is not able to produce and deliver a true and accurate copy of
Exhibit 1(c) of the Amended Agreement to Assignee, then Assignee agrees to grant
BHI a 3% Net Smelter Return on the Assets in substantially the same form as set
forth on Exhibit “E” attached hereto (the “Alternate Form of Net Smelter
Return”) (the “Royalty”).  Notwithstanding any provisions pursuant to the
Transfer and Assumption Agreement to the contrary, NPX shall not be entitled to
receive any Annual Preproduction Royalty Payment, as defined therein, pursuant
to the provisions of this Amended and Restated Transfer and Assumption
Agreement.
 
1.4           Area of Interest.  There shall be an area of mutual interest which
shall comprise that area which is within one (1) mile of the outermost boundary
of each of the patented and unpatented mining claims which constitute the Assets
(the “Area of Interest”) as at the date of this Amended and Restated Transfer
and Assumption Agreement.  If at any time Assignor stakes, locates or otherwise
acquires, directly or indirectly, any right to or interest in any unpatented
mining claim, license, lease, grant, concession, permit, patent or other mineral
property located wholly or partly within the Area of Interest, then Assignor
shall within thirty (30) days transfer such right or interest to Assignee
without any cost or expense to Assignee whatsoever.  If at any time Assignee
stakes, locates or otherwise acquires, directly or indirectly, any right to or
interest in any unpatented mining claim, license, lease, grant, concession,
permit, patent or other mineral property located wholly or partly within the
Area of Interest, including any such right or interest acquired from Assignor as
set forth above (the “Acquired Asset”), then such interest or right shall
thereafter form part of the Assets for all purposes of this Amended and Restated
Transfer and Assumption Agreement, and Assignee shall grant BHI a Royalty on the
Acquired Asset as set forth in Section 1.3 above.  Notwithstanding the
foregoing, in the event that any Acquired Asset is burdened by any other royalty
of any kind whatsoever, then Assignee’s obligation to grant BHI a Royalty shall
only apply to the excess between the other royalty and a maximum of 3%.  For
example and for purposes of clarity, if an Acquired Asset is burdened by a 2%
net smelter return royalty, then BHI shall only be due a 1% net smelter return
royalty, for a total royalty burden on the Acquired Asset of 3%.  Similarly, if
an Acquired Asset is burdened by a 3% net smelter return royalty, then BHI shall
not be due any Royalty on the Acquired Asset whatsoever.
 
1.5           Work Commitment.  Notwithstanding any provisions pursuant to the
Transfer and Assumption Agreement to the contrary, Assignee shall not be
obligated to fund or perform any Work Commitment, as defined therein, pursuant
to the provisions of this Amended and Restated Transfer and Assumption
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6           Quitclaim Deeds.  In connection with the execution of this Amended
and Restated Transfer and Assumption Agreement, Assignor shall immediately
execute and deliver to Assignee (a) a Quitclaim Deed relating to the patented
mining claims, which comprise a portion of the Assets, in substantially the same
form as set forth on Exhibit “C” attached hereto and (b) a Quitclaim Deed
relating to the unpatented mining claims and sites, which comprise a portion of
the Assets, in substantially the same form as set forth on Exhibit “D” attached
hereto.
 
1.7           Further Assurances.  Assignor shall from time to time after the
date hereof at the request of Assignee and without further consideration execute
and deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Amended and Restated Transfer and Assumption Agreement, as
Assignee shall reasonably request to evidence more fully the assignment by
Assignor to Assignee of its interest in the Assets.
 
Section 2.                      Assumption.
 
2.1           Assumed Liabilities.  As of the date hereof, Assignee hereby
assumes and agrees to pay, perform and discharge, fully and completely, those
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the Assets
assigned, as set forth on Exhibit “B” attached hereto (the “Liabilities”).
 
Section 3.                      Representations and Warranties of the
Assignor.  Assignor, severally and jointly, hereby makes the following
representations and warranties to Assignee, which shall survive the Closing and
sale of the Assets:
 
 
(a)
The Assets are owned by Assignor free and clear of any and all liens, claims,
encumbrances, preemptive rights, right or first refusal and adverse interests of
any kind.

 
 
(b)
Assignor has the requisite power and authority to enter into this Amended and
Restated Transfer and Assumption Agreement and to consummate the transactions
contemplated hereby and otherwise to carry out Assignor’s obligations hereunder.

 
 
(c)
No consent, approval or agreement of any individual or entity is required to be
obtained by Assignor in connection with the execution and performance by
Assignor of this Amended and Restated Transfer and Assumption Agreement or the
execution and performance by Assignor of any agreements, instruments or other
obligations entered into in connection with this Amended and Restated Transfer
and Assumption Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(d)
There is no private or governmental action, suit, proceeding, claim, arbitration
or investigation pending before any agency, court or tribunal, foreign or
domestic, or, to Assignor’s knowledge, threatened against Assignor or any of
Assignor’s properties or the Assets.

 
 
(e)
There is no judgment, decree or order against Assignor that could prevent,
enjoin, alter or delay any of the transactions contemplated by this Amended and
Restated Transfer and Assumption Agreement.

 
 
(f)
There are no material claims, actions, suits, proceedings, inquiries, labor
disputes or investigations pending or, to Assignor’s knowledge, threatened
against the Assignor or any of its assets, at law or in equity or by or before
any governmental entity or in arbitration or mediation.

 
 
(g)
No bankruptcy, receivership or debtor relief proceedings are pending or, to
Assignor’s knowledge, threatened against Assignor.

 
 
(h)
Assignor has complied with, is not in violation of, and has not received any
notices of violation with respect to, any federal, state, local or foreign Laws,
judgment, decree, injunction or order, applicable to it, the conduct of its
business, or the ownership or operation of its business. References in this
Amended and Restated Transfer and Assumption Agreement to “Laws” shall refer to
any laws, rules or regulations of any federal, state or local government or any
governmental or quasi-governmental agency, bureau, commission, instrumentality
or judicial body (including, without limitation, any federal or state securities
law, regulation, rule or administrative order).

 
 
(i)
Assignor is aware of Assignee’s business affairs and financial condition and has
reached an informed and knowledgeable decision to assign the Assets.

 
 
(j)
Other than the Liabilities, there are no liabilities, commitments, contracts,
agreements, obligations or other claims against Assignor or the Assets, whether
known or unknown, asserted or unasserted, accrued or unaccrued, absolute or
contingent, liquidated or unliquidated, due or to become due, and whether
contractual, statutory, or otherwise associated with the Assets.

 
All representations, covenants and warranties of Assignor contained in this
Amended and Restated Transfer and Assumption Agreement shall be true and correct
on and as of the Closing with the same effect as though the same had been made
on and as of such date.  Assignor agrees to indemnify and hold harmless Assignee
for and against any breach of the representations or warranties contained in
this Amended and Restated Transfer and Assumption Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.                      Miscellaneous.
 
(a)           Entire Agreement.  This Amended and Restated Transfer and
Assumption Agreement constitutes the entire agreement of the parties,
superseding and terminating any and all prior or contemporaneous oral and
written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Amended and Restated Transfer
and Assumption Agreement.  No part of this Amended and Restated Transfer and
Assumption Agreement may be modified or amended, nor may any right be waived,
except by a written instrument which expressly refers to this Amended and
Restated Transfer and Assumption Agreement, states that it is a modification or
amendment of this Amended and Restated Transfer and Assumption Agreement and is
signed by the parties to this Amended and Restated Transfer and Assumption
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Amended and Restated Transfer and
Assumption Agreement, it being acknowledged by the parties to this Amended and
Restated Transfer and Assumption Agreement that this Amended and Restated
Transfer and Assumption Agreement is intended to be, and is, the complete and
exclusive statement of the Amended and Restated Transfer and Assumption
Agreement with respect to its subject matter.  Any waiver shall be limited to
the express terms thereof and shall not be construed as a waiver of any other
provisions or the same provisions at any other time or under any other
circumstances.
 
(b)           Severability.  If any section, term or provision of this Amended
and Restated Transfer and Assumption Agreement shall to any extent be held or
determined to be invalid or unenforceable, the remaining sections, terms and
provisions shall nevertheless continue in full force and effect.
 
(c)           Notices.  All notices provided for in this Amended and Restated
Transfer and Assumption Agreement shall be in writing signed by the party giving
such notice, and delivered personally or sent by overnight courier, mail or
messenger against receipt thereof or sent by registered or certified mail,
return receipt requested, or by facsimile transmission or similar means of
communication if receipt is confirmed or if transmission of such notice is
confirmed by mail as provided in this Amended and Restated Transfer and
Assumption Agreement. Notices shall be deemed to have been received on the date
of personal delivery or telecopy or attempted delivery.
 
(d)           Governing Law.  This Amended and Restated Transfer and Assumption
Agreement shall be governed and construed in accordance with the laws of the
State of New York applicable to agreements executed and to be performed wholly
within such State, without regard to any principles of conflicts of law. By
execution and delivery of this Amended and Restated Transfer and Assumption
Agreement, each of the parties hereby irrevocably (i) consents and agrees that
any legal or equitable action or proceeding arising under or in connection with
this Amended and Restated Transfer and Assumption Agreement shall be brought in
the federal or state courts located in the County of New York in the State of
New York, (ii) submits to and accepts the jurisdiction of said courts, (iii)
waives any defense that such court is not a convenient forum, and (iv) consents
to any service of process made either (x) in the manner set forth in this
Amended and Restated Transfer and Assumption Agreement (other than by
telecopier), or (y) any other method of service permitted by law.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Waiver of Jury Trial.  Each of the parties hereto hereby expressly
waives any right to a trial by jury in the event of any suit, action or
proceeding to enforce this Amended and Restated Transfer and Assumption
Agreement or any other action or proceeding which may arise out of or in any way
be connected with this Amended and Restated Transfer and Assumption Agreement or
any of the other documents or agreements executed in connection herewith.
 
(f)           Parties to Pay Own Expenses.  Each of the parties to this Amended
and Restated Transfer and Assumption Agreement shall be responsible and liable
for its own expenses incurred in connection with the preparation of this Amended
and Restated Transfer and Assumption Agreement, the consummation of the
transactions contemplated by this Amended and Restated Transfer and Assumption
Agreement and related expenses.
 
(g)           Successors.  This Amended and Restated Transfer and Assumption
Agreement shall be binding upon the parties and their respective heirs,
executors, administrators, legal representatives, successors and assigns;
provided, however, that no party may assign this Amended and Restated Transfer
and Assumption Agreement or any of its rights under this Amended and Restated
Transfer and Assumption Agreement without the prior written consent of the other
parties.
 
(h)           Further Assurances.  Each party to this Amended and Restated
Transfer and Assumption Agreement agrees, without cost or expense to any other
party, to deliver or cause to be delivered such other documents and instruments
as may be reasonably requested by any other parties to this Amended and Restated
Transfer and Assumption Agreement in order to carry out more fully the
provisions of, and to consummate the transaction contemplated by, this Amended
and Restated Transfer and Assumption Agreement.
 
(i)           Counterparts.  This Amended and Restated Transfer and Assumption
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
 
(j)           No Strict Construction.  The language used in this Amended and
Restated Transfer and Assumption Agreement will be deemed to be the language
chosen by the parties with the advice of counsel to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
(k)           Headings.  The headings in the Sections of this Amended and
Restated Transfer and Assumption Agreement are inserted for convenience only and
shall not constitute a part of this Amended and Restated Transfer and Assumption
Agreement.
 
(l)           Legal Representation.  Each party hereto acknowledges that it has
been represented by independent legal counsel in the preparation of the Amended
and Restated Transfer and Assumption Agreement. Each party recognizes and
acknowledges that counsel to Assignee has represented certain shareholders of
Assignee and may, in the future, represent others in connection with various
legal matters and each party waives any conflicts of interest and other
allegations that it has not been represented by its own counsel.
 
[SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO AMENDED AND RESTATED AGREEMENT OF CONVEYANCE, TRANSFER AND
ASSIGNMENT OF ASSETS AND ASSUMPTION OF OBLIGATIONS]
 
IN WITNESS WHEREOF, this Amended and Restated Agreement of Conveyance, Transfer
and Assignment of Assets and Assumption of Obligations has been duly executed
and delivered by the parties hereto as of the date first above written.
 
 

 
ASSIGNOR:
 
NPX METALS, INC., a Nevada corporation
         
 
By: 
       
Name: Daniel Bleak
Title: President
                   
BULL FROG HOLDING, INC., a Nevada corporation
           
By:
       
Name: Daniel Bleak
Title: President
                   
ASSIGNEE:
 
STANDARD GOLD CORP., a Nevada corporation
           
By:
       
Name: Oliver Lindsay
Title: Executive Vice President
         

 
 
7

--------------------------------------------------------------------------------

 
 